FILED
                            NOT FOR PUBLICATION                             APR 19 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VICTOR MANUEL MEZA-NOYOLA,                       No.   13-74362

              Petitioner,                        Agency No. A095-310-102

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Victor Manuel Meza-Noyola, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Meza-Noyola’s motion to

reopen as untimely, where he filed the motion more than six years after his final

order of removal. See 8 C.F.R. § 1003.2(c)(2). Meza-Noyola failed to show the

due diligence required for equitable tolling of the filing deadline and has not

established that any statutory or regulatory exception to the filing deadline applies.

See 8 C.F.R. § 1003.2(c)(3) (setting forth exceptions to the filing limitations for

motions to reopen); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011)

(equitable tolling is available to an alien who is prevented from timely filing a

motion to reopen due to deception, fraud or error, as long as petitioner exercises

due diligence in discovering such circumstances).

      Meza-Noyola’s contentions that the BIA failed to consider facts or evidence,

apply relevant precedent, or sufficiently explain its analysis are not supported by

the record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      We are not persuaded by Meza-Noyola’s contentions that the BIA was

required to consider the immigration judge’s prior credibility determination or the

government’s decision not to oppose his motion to reopen. Cf. 8 C.F.R.




                                           2                                      13-74362
§ 1003.2(c)(3)(iii) (providing for an exception to the filing deadline where the

motion to reopen is “[a]greed upon by all parties and jointly filed”); Konstantinova

v. INS, 195 F.3d 528, 530 (9th Cir. 1999).

      To the extent Meza-Noyola challenges his bond determination, we do not

consider this contention. See 8 C.F.R. § 1003.19(d) (immigration judge’s

consideration of an alien’s application or request regarding custody or bond “shall

be separate and apart from . . . any deportation or removal hearing or proceeding”).

      In light of our disposition, we do not reach Meza-Noyola’s remaining

contentions regarding ineffective assistance of counsel or hardship.

      PETITION FOR REVIEW DENIED.




                                          3                                    13-74362